Exhibit 10.1

AGREEMENT

This AGREEMENT, dated March 6, 2020 (this “Agreement”), is by and between
Rayonier Advanced Materials Inc. (the “Company”), on the one hand, and Pangaea
Ventures, L.P. and Ortelius Advisors, L.P. (together, the “Pangaea Parties” and
together with the Company, the “parties”), on the other hand. In consideration
of and reliance upon the mutual covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

Section 1.    Governance Matters. The Company shall nominate only DeLyle W.
Bloomquist, Paul G. Boynton, and David Mariano (the “Nominees”) as Class III
directors of the Board of Directors of the Company (the “Board”) at the 2020
annual meeting of stockholders of the Company (the “2020 Annual Meeting”), and
the Company has been informed by each Nominee that such Nominee shall serve in
such capacities if so elected at the 2020 Annual Meeting. The Board shall
separate the Chair and CEO role, effective as of the conclusion of the 2020
Annual Meeting. C. David Brown shall tender his resignation as a director of the
Company, such resignation to be effective as of the conclusion of the 2020
Annual Meeting, and the Board shall appoint Ivona Smith to fill the vacancy
created as a result of such resignation.

Section 2.    Support. The Pangaea Parties agree to vote all shares beneficially
owned by them in favor of the election of the Nominees at the 2020 Annual
Meeting.

Section 3.    Withdrawal of Nominations and Stockholder Proposal. The Pangaea
Parties hereby withdraw the nomination of all of their candidates for election
to the Board at the 2020 Annual Meeting and agree not to nominate any other
person for election to the Board at the 2020 Annual Meeting. The Pangaea Parties
hereby withdraw all of their stockholder proposals pursuant to Rule 14a-8 under
the Exchange Act for the 2020 Annual Meeting and agree not to submit any other
stockholder proposal for the 2020 Annual Meeting.

Section 4.    Representations and Warranties. Each party represents and warrants
to the other party that this Agreement has been duly authorized, executed and
delivered by such party and is a valid and binding obligation of such party,
enforceable against such party in accordance with its terms.

Section 5.    Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware applicable to
agreements entered into and performed solely within the State of Delaware. EACH
PARTY ALSO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE UNITED STATES OF
AMERICA LOCATED IN DELAWARE, for any actions, suits or proceedings arising out
of, or relating to, this Agreement or the matters contemplated hereby, and each
party agrees not to commence any action, suits or proceeding relating thereto
except in such courts.

Section 6.    Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but both of which shall constitute
the same agreement. Signatures to this agreement transmitted by facsimile
transmission, by electronic mail in



--------------------------------------------------------------------------------

“portable document format” (.pdf) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.

 

RAYONIER ADVANCED MATERIALS INC. By:  

/s/ Paul G. Boynton

Name:   Paul G. Boynton Title:   President and Chief Executive Officer PANGAEA
VENTURES, L.P. BY:  

ORTELIUS ADVISORS GP I, LLC,

its general partner

By:  

/s/ Peter DeSorcy

Name:   Peter DeSorcy Title:   Managing Member ORTELIUS ADVISORS, L.P. BY:  

ORTELIUS MANAGEMENT, LLC,

its general partner

By:  

/s/ Peter DeSorcy

Name:   Peter DeSorcy Title:   Managing Member